                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                 No. 7:19-CR-00151-BR

 United States of America,

 v.
                                                                        Order
 Marvalus Cortel Snead,

                          Defendant.


          This matter comes before the court on Defendant’s Motion for Temporary Release on

Compassionate Furlough (D.E. 37). Defendant seeks release from his pretrial detention to attend

his grandmother’s visitation and funeral. Id. The Government opposes the motion.

          In light of the entire record, the defendant’s potential for dangerousness, the flight risk

posed by the defendant, and the inability to monitor defendant effectively, the motion (D.E. 37) is

denied.

       October 31,
Dated: October 31, 2019.
                   2019

                                               ______________________________________
                                               R OBERT T. NUMBERS, II
                                               Robert
                                               U NITEDT. Numbers,
                                                       STATES      II
                                                              MAGISTRATE    JUDGE
                                               United States Magistrate Judge
